Citation Nr: 0531022	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  02-05 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for peripheral vascular 
disease, recurrent ischemic attacks, and cerebrovascular 
accidents, to include residuals of visual impairment and loss 
of sex drive.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from March 1958 to February 
1961.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of a September 2000 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.

In the September 2000 rating decision, the RO denied service 
connection both for peripheral vascular disease and residuals 
thereof (recurrent transient ischemic attacks, 
cerebrovascular accidents, visual impairment, and loss of sex 
drive) and for nicotine dependence.  In a July 2001 rating 
decision, the RO granted service connection for the latter, 
finding that the veteran had become dependent on nicotine by 
using tobacco during service.  The veteran appealed the 
denial of service connection for peripheral vascular disease 
and residuals thereof.

In an April 2003 decision, the Board denied the claim of 
entitlement to service connection for peripheral vascular 
disease and residuals thereof (recurrent transient ischemic 
attacks, cerebrovascular accidents, visual impairment, and 
loss of sex drive) on the basis that secondary service 
connection was barred in this case under Title 38, Section 
1103, United Stated Code, which prohibits the granting of 
service connection for disability or death on the basis that 
it resulted from disease attributable to a veteran's use of 
tobacco products during service.  See 38 U.S.C.A. 
§ 1103 (West 2002).

The veteran appealed the April 2003 decision of the Board to 
the United States Court of Appeals for Veterans Claims (the 
Court).  In December 2003, the General Counsel of VA and the 
veteran, through his attorney, filed a Joint Motion to Vacate 
and Remand the BVA Decision on Appeal (Joint Motion).  In the 
Joint Motion, the parties asked the Court to vacate the April 
2003 decision of the Board and remand the case to the Board 
for readjudication consistent with the Joint Motion.  The 
Joint Motion maintained that the April 2003 decision 
contained insufficient reasons and bases to support the 
denial of the claim of entitlement to service connection for 
peripheral vascular disease and residuals thereof.  The Joint 
Motion urged that the Board had yet to consider, and must 
consider, whether the veteran was entitled to service 
connection for peripheral vascular disease and residuals 
thereof on a ground or grounds other than the legally 
precluded ground that they were secondary to nicotine 
dependence developed from use of tobacco products during 
service.  By order dated in December 2003, the Court granted 
the Joint Motion.

The Board reviewed the case in July 2004 and remanded it to 
the RO for additional development of the evidence consistent 
with the directives of the Joint Motion.  In April 2005, the 
RO denied service connection for peripheral vascular disease 
and residuals thereof on a direct and secondary basis.  The 
case has been returned to the Board for further appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for peripheral 
vascular disease, recurrent ischemic attacks, and 
cerebrovascular accidents, to include residuals of visual 
impairment and loss of sex drive.  Upon review of the claims 
folder, the Board once again finds that further development 
of the evidence is warranted.

The Board remanded the case in July 2004 to provide the 
veteran with a VA examination to determine the nature and 
etiology of any current peripheral vascular disease and 
residuals thereof.  Of record is a November 1999 letter 
received from the veteran's private physician stating that 
the veteran has significant peripheral vascular disease with 
recurrent transient ischemic attacks and cerebrovascular 
accidents.  Although the physician indicated that the 
veteran's smoking was a significant factor in the development 
of the peripheral vascular disease, the statement did not 
rule out the possibility that the disease was otherwise 
related to service, i.e., other than, or in addition to, 
inservice use of tobacco products.      

The veteran underwent VA examinations in December 2004 and 
March 2005; however, the examinations did not adequately 
address the issue on appeal.  The March 2005 examiner 
ultimately concluded that there was no evidence of peripheral 
vascular disease or current transient ischemic attacks; 
however, he did not provide a clear rationale as to why his 
diagnoses differed from the November 1999 private physician's 
diagnoses.  Furthermore, the examination report did not 
address the issue of cerebrovascular accidents and whether 
the veteran suffered from any residuals of the claimed 
disorders (i.e. visual impairment and loss of sex drive).  

In view of the foregoing, the Board finds that a more 
thorough VA examination is needed, which takes into account 
the November 1999 private physician's letter in the claims 
file.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).

Furthermore, the Board notes that the earliest post-service 
medical evidence on file is the November 1999 letter from the 
veteran's private physician.  Medical records concerning VA 
or private treatment that the veteran received for peripheral 
vascular disease, recurrent ischemic attacks, and 
cerebrovascular accidents, and any of the claimed residuals 
thereof (visual impairment and loss of sex drive) from the 
time of separation to the present should be obtained.  Also, 
a complete set of treatment records should be obtained from 
the private physician who wrote the November 1999 letter.  In 
a March 2001 VA psychiatric examination report, it was noted 
that the veteran was currently receiving medical treatment 
from Dr. Chad Weaver at the Good Samaritan Hospital in 
Kearney, Nebraska.   Those records should be obtained and 
associated with the claims folder.  Lastly, VA medical 
treatment records dated from April to December 2004 are of 
record, however, any additional outstanding records should be 
obtained.    

Accordingly, the case is REMANDED for the following actions:

1. The AMC should contact the veteran and 
ask him to identify any medical treatment 
that he has had for peripheral vascular 
disease, recurrent ischemic attacks, and 
cerebrovascular accidents, and residuals 
thereof  (to include visual impairment 
and loss of sex drive) since his 
separation from service in February 1961.  
Send a copy of the letter to the 
veteran's representative.  

2.  In addition to the request above, the 
AMC should request medical treatment 
records from the following sources:  (1) 
Scott L. Smith, M.D., Platte Valley 
Medical Group, P.C., 3219 Central Avenue, 
P.O. Box 550, Kearney, NE 68848-0550; (2) 
Dr. Chad Weaver; and (3) The Good 
Samaritan Hospital in Kearney, Nebraska.   
The AMC should obtain all necessary 
releases from the veteran, including full 
addresses for Dr. Weaver and The Good 
Samaritan Hospital.  

3.  The AMC should obtain all VA medical 
treatment records prior to April 2004 and 
from December 2004 to the present.    

4.  After securing all pertinent medical 
records, schedule the veteran for the VA 
examinations described below.  The claims 
file must be made available to each 
examiner and the examiner is requested to 
confirm that pertinent documents therein 
were reviewed. All tests and studies 
thought necessary by the examiner should 
be performed.

Vascular and neurological examinations, 
each to assess separately whether the 
veteran has peripheral vascular disease, 
recurrent transient ischemic attacks, 
cerebrovascular accidents, and/or visual 
impairment and loss of sex drive as 
residuals thereof, and whether it is at 
least as likely as not (50 percent 
likelihood or greater) that any current 
peripheral vascular disease, recurrent 
ischemic attacks, or cerebrovascular 
accidents (and any residuals thereof) is 
the result of an injury or disease that 
during military service (other than 
attributable to his use of tobacco 
products during service) or is the result 
of the permanent aggravation (as opposed 
to a temporary flare-up) of a disease or 
injury that the veteran had before 
entering service.  A complete rationale 
for all opinions should be provided.  To 
the extent possible, all current opinions 
should be reconciled with contrary 
opinions of record.

Separate examination reports, each 
addressing the questions set forth above, 
are requested.  However, the physicians 
performing the vascular and neurological 
examinations should consult with each 
other during examinations of the veteran 
or preparation of the examination reports 
if doing so would be helpful.

5. Then, readjudicate the claim. Consider 
all possible relevant grounds of 
entitlement.  See 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309 (2005).  If the 
benefit sought on appeal is not granted 
in full, provide the veteran and his 
representative with a supplemental 
statement of the case.  Include in the 
supplemental statement of the case 
citation to, and a discussion of, all 
statutory and regulatory provisions 
concerning the grounds of entitlement 
considered.  Allow the veteran and his 
representative appropriate time in which 
to respond.

Then, if appellate review is required, 
the case should be returned to the Board.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

